Citation Nr: 0328807	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  99-17 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
postoperative residuals of a herniated nucleus pulposus of 
the lumbar spine, with a laminectomy and sciatica of the 
bilateral lower extremities, currently evaluated as 40 
percent disabling.

2.  Entitlement to service connection for a bladder disorder, 
secondary to the veteran's service-connected lumbar spine 
disability.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1955 to 
March 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  Under regulations 
issued after enactment of the VCAA, and effective February 
22, 2002, the Board has been conducting evidentiary 
development of appealed cases directly.  See 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2003).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

However, on May 1, 2003, the U.S. Court of Appeals for the 
Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir.2003).  
That decision emphasized the Board's status as "primarily an 
appellate tribunal," and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the AOJ (agency of original jurisdiction) 
for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The service-connected postoperative residuals of a herniated 
nucleus pulposus of the lumbar spine, with a laminectomy and 
sciatica of bilateral lower extremities, is evaluated as 40 
percent disabling under 38 C.F.R. § 4.17a, Diagnostic Code 
(DC) 5293 (2003).  However, effective September 26, 2003, the 
rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, DCs 5235 to 
5243).  Under the revised criteria, intervertebral disc 
system is evaluated under DC 5243.

Since this change in law occurred while the appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  However, the Board must 
apply the old law prior to the effective date of the new law.  
See Green v. Brown, 10 Vet. App. 111, 116-119 (1997); 38 
U.S.C.A. § 5110(g) (where compensation is awarded pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  Nevertheless, prior to 
consideration of the veteran's claim regarding his service-
connected lumbar spine disability and, in the interest of due 
process, the veteran must be provided with a supplemental 
statement of the case (SSOC) that advises him of the new 
regulations.  

Further, the evidence reflects that, in an October 2001 
determination, the Social Security Administration (SSA) found 
the veteran to be totally disabled and entitled to disability 
benefits since November 1999, due to a status post right 
wrist fusion, a status post bilateral carpal tunnel repair, 
and degenerative changes of the lumbar spine with a history 
of fusion surgery.  

The Board observes that the veteran was last examined by VA 
in conjunction with his claim in February 1999, at which time 
the examiner reported that there was no significant nerve 
root impingement noted on a lumbar computed tomography (CT) 
scan and that a neurologic bladder was unlikely.  VA medical 
records include an April 2001 outpatient neurological 
consultation report in which the examiner stated that he was 
"really not impressed that the patient has any significant 
evidence of an underlying radiculopathy." The VA physician 
noted some sensory abnormalities and some slight loss of 
ankle jerks on the left.  However, in light of the very 
recent changes in the rating criteria regarding evaluation of 
disabilities of the spine, and his claim for a TDIU, the 
Board believes that the veteran should be afforded a new VA 
examination to more accurately assess the current status of 
his service-connected back disability.

Finally, the record reflects that the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000 regarding this matter.  Although the RO advised the 
veteran of the VCAA in a letter dated in February 2002, he 
was given only 60 days within which to submit additional 
evidence.  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time, particularly in view of the Federal Circuit's 
decision in DAV v. Secretary, supra.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), the Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in DAV v. Secretary, supra.  The Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to comply with the aforementioned 
judicial precedent.  

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.  The RO should review the veteran's claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed in accordance with the recent decision 
in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other pertinent judicial 
or legislative guidance which may be forthcoming.  
Such notice should specifically apprise the 
veteran of the evidence and information necessary 
to substantiate his claims and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which to 
submit any evidence or information.

2.  The veteran should be requested to provide 
the names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorders at issue since February 2002.  The RO 
should then request all pertinent medical records 
from these medical providers.

3.  Then, the RO should schedule the veteran for 
VA orthopedic and neurological examinations.  The 
claims folders, including this Remand, should be 
made available to the examiners for review prior 
to examination, and the examination reports 
should indicate whether the files were reviewed.  
All necessary tests and studies should be 
performed and all clinical findings reported in 
detail.   

a.  The orthopedic examiner should be 
requested to: (1) state the range of motion of 
the veteran's lumbar spine, in degrees, noting 
the normal range of motion of the lumbar 
spine; (2) determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the service-
connected back disability, expressed, if 
feasible, in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination; and (3) express an opinion as 
to whether pain in the lumbar spine could 
significantly limit functional ability during 
flare-ups or during periods of repeated use, 
noting, if feasible, the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on use or 
during flare-ups.

b.  The neurological examiner should be 
requested to report all neurological 
complaints or findings attributable to the 
veteran's service-connected post operative 
herniated nucleus pulposus of the lumbar spine 
with laminectomy and sciatica of the bilateral 
extremities, noting: (1) whether the veteran 
experiences recurring attacks, and whether he 
experiences intermittent relief between those 
attacks; (2) whether there is evidence that 
the veteran has sciatic neuropathy with 
characteristic pain attributable to the 
service-connected back disability, and, if so, 
whether the sciatic neuropathy results in 
demonstrable muscle spasm, absent ankle jerk, 
or any other positive neurological finding; 
and (3) whether the veteran has a bladder 
disorder and, if so, whether it is at least as 
likely as not that any bladder disorder found 
to be present is due to the veteran's service-
connected back disability.

c.  Both examiners are requested to offer 
opinions as to (1) whether the veteran's 
complaints are consistent with the objective 
clinical findings; (2) whether the veteran's 
service-connected back disability has resulted 
in incapacitating episodes having a total 
duration of at least 6 weeks during the past 
12 months; and (3) whether the veteran's 
lumbar spine disability limits his ability to 
work, and affects his ability to obtain and 
maintain substantially gainful employment.  A 
rationale should be provided for all opinions 
offered.

4.  Thereafter, the RO should readjudicate the 
veteran's claims for entitlement to a rating in 
excess of 40 percent for postoperative residuals 
of a herniated nucleus pulposus of the lumbar 
spine with a laminectomy and sciatica of the 
bilateral lower extremities, service connection 
for a bladder disorder secondary to the service-
connected lumbar spine disability, and 
entitlement to a total rating based upon 
individual unemployability due to service-
connected disabilities.  If the benefits sought 
on appeal remain denied, the veteran and his 
representative should be provided with an SSOC 
containing notice of all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal (including the new regulations for 
evaluating spine disabilities, effective prior to 
and after Sept. 26, 2003) since the July 2002 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, 
if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


